Citation Nr: 1108142	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-40 974	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  What evaluation is warranted for right ear hearing loss from November 13, 2007?

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


ATTORNEY FOR THE BOARD

E.M. Evans

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted entitlement to service connection for right ear hearing loss, and assigned a noncompensable evaluation, effective November 13, 2007.  The RO also reopened the Veteran's claim of entitlement to service connection for left ear hearing loss, but denied the claim on the merits.  The claim was certified for appeal by the RO in White River Junction, Vermont.


FINDINGS OF FACT

In May 2010, the Veteran, through his representative, withdrew his appeal of entitlement to an initial increased evaluation for right ear hearing loss, and entitlement to service connection for left ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met concerning the claims of entitlement to an initial increased evaluation for right ear hearing loss and for entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a correspondence received in May 2010, the Veteran's representative indicated that the Veteran wished to withdraw his appeal as to the issues noted on the title page.  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

As the Veteran withdrew his appeals as to the issues of entitlement to an initial increased evaluation for right ear hearing loss and entitlement to service connection for left ear hearing loss, there remain no allegations of error of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review these issues.  The claims must therefore be dismissed. 



ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


